DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 5 (Currently Amended)
Claims 1-4 and 6-23 (Original)

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 01/08/2021, PROSECUTION IS HEREBY REOPENED. The new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 10, 13, 15-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mishriki (U.S. 2017/0338684), in view of Gupta (U.S. 2018/0351387).

Regarding claim 1, Mishriki teaches a power transmitting device (202, Fig. 2 [0028]) configured to charge a battery ([0025], lines 18-20) of a power receiving device (204-208, Fig. 2; [0028]), comprising:
a power transmitting circuitry ([0027], lines 9-11; [0028], lines 10-17) configured to provide power to the power receiving device (in paragraph 28, Mishriki explains device 202 includes circuitry to transform signals to a format that may be transmitted to the power receiving devices) to charge the battery (in paragraph 25, Mishriki explains the device transmits power that can be used to charge a battery of the device connected to 202); and 

Although Mishriki discloses the power receiving device (e.g., camera 512, as device under charge, connected to network 518 and charging station 500 via a cellphone 504, Fig. 10); a portable electronic device (504, Fig. 10) other than the power receiving device; and usage history information ([0085] [0087]), Mishriki does not explicitly teach (control the power transmitting circuitry based on usage history information associated with usage of the power receiving device) and based on usage history information associated with a portable electronic device other than the power receiving device.
Gupta teaches control ([0005], lines 1-12 and last 5 lines; e.g., 710, 725, 740, Fig. 7) the power transmitting circuitry (350+360 of 220, Fig. 2 and 3) based on usage 
Regarding claim 2, Mishriki teaches the power transmitting device of claim 1, in view of Gupta, wherein the power transmitting circuitry ([0027], lines 9-11; [0028], lines 10-17) comprises wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10).
Regarding claim 3, Mishriki teaches the power transmitting device of claim 2, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]) is configured to control the power transmitting circuitry ([0027], lines 9-11; [0028], lines 10-17) in accordance with battery charging settings ([0086], lines 7-14; [0040], last 6 lines) ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage)  for the battery ([0025], lines 18-20; [0027], last 4 lines) of the power receiving device (204-208, Fig. 2; [0028]) that are determined based on the usage history information ([0085], lines 12-17, charging cycle, battery ages; 
Regarding claim 4, Mishriki teaches the power transmitting device of claim 3, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]) is configured to gather the usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) associated with the usage of the power receiving device (204-208, Fig. 2; [0028]; or 512 as device under charge, Fig. 10) and is configured to gather the usage history information ([0085] [0087]) (or [0005, lines 1-12; Gupta) associated with the portable electronic device (104, Fig. 1 or 504, Fig. 10) using the internet ([0074] [0083]-[0087]).
Regarding claim 5, Mishriki teaches the power transmitting device of claim 3, in view of Gupta, wherein the power transmitting device (202, Fig. 2 [0028]) includes a power transmitting coil (212, Fig. 2; [0029] [0031]), wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]) is configured to gather the usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) associated with the usage of the power receiving device (204-208, Fig. 2; [0028] or 512 as device under charge, Fig. 10) via in-band communications ([0078] [0082] 
Regarding claim 9, Mishriki teaches a wireless power transmitting device (202, Fig. 2 [0028]) configured to provide wireless power (abstract, line 2; [0028], lines 9-10) to charge a battery ([0025], lines 18-20), comprising: wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10); and control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) configured to charge the battery ([0025], lines 18-20; [0027], last 2 lines) in accordance with a battery charging setting ([0086], lines 7-14) by using the wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10) to transmit the wireless power (abstract, line 2; [0028], lines 9-10; [0038] [0040], last 6 lines, power controlled/transmitted), wherein the battery charging setting ([0086], lines 7-14) is based on device usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage); and multiple portable electronic devices (204-208, Fig. 2; [0028]).
Mishriki does not explicitly teach (the battery charging setting) based on device usage history information of multiple portable electronic devices.
Gupta teaches the battery charging setting (of 340, Fig. 3; e.g., 710, 725, 740, Fig. 7) based on device usage history information ([0005], lines 1-12 and last 5 lines; e.g., 720, 730, 735, 745, Fig. 7) of multiple portable electronic devices ([0005], lines 1-
Regarding claim 10, Mishriki teaches the wireless power transmitting device of claim 9, in view of Gupta, wherein one of the multiple portable electronic devices (204-208, Fig. 2; [0028]) includes the battery ([0025], lines 18-20).
Regarding claim 13, Mishriki teaches the wireless power transmitting device of claim 9, in view of Gupta, wherein the battery charging setting ([0086], lines 7-14) comprises a charge rate setting ([0086], lines 7-10).
Regarding claim 15, Mishriki teaches the wireless power transmitting device of claim 9, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is configured to gather the device usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) over a wireless communications path ([0085] claim 7; [0039], lines 9-23 [0040], last 6 lines),
Regarding claim 16, Mishriki teaches the wireless power transmitting device of claim 9, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is configured to communicate with a computer (510 communicates with control circuitry of 500, Fig. 7; ([0085], lines 1-7) that is separate from the multiple portable devices (504, 514, Fig. 7) over a wide area network ([0085], lines 1-7) and is configured 
Regarding claim 17, Mishriki teaches a battery charging system (200, Fig. 2), comprising: wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10); and control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) configured to: gather first usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) on usage of a first portable electronic device (104, Fig. 1), gather second usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) on usage of a second portable electronic device (104, Fig. 1), and 
control charging ([0038] [0040], last 6 lines, power controlled/transmitted) of a portable electronic device battery ([0025], lines 18-20) with the wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10) based at least partly on the first usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) ([0087], lines 9-12; camera 512 connected to network 518 and charging station 500 via a cellphone 504; 512 associated with 504 for ID authentication and charging history data of 512 collected via network prior to power transmitted from 500 to charge 512; 512 and 504 are owned by same user, Fig. 10).
Mishriki does not explicitly teach (control charging of a portable electronic device battery with the wireless power transmitting circuitry based at least partly on the first usage history information) and the second usage history information.

Regarding claim 21, Mishriki teaches the battery charging system of claim 17, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is configured to gather the first usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) from the first portable electronic device (104, Fig. 1) using a wireless communications path ([0085] claim 7; [0039], lines 9-23 [0040], last 6 lines).
Regarding claim 22, Mishriki teaches the battery charging system of claim 17, in view of Gupta, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is configured to gather the first usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) and the second usage  circuitry (abstract, line 2; [0028], lines 9-10).
Regarding claim 23, Mishriki teaches the battery charging system of claim 17, in view of Gupta, wherein the wireless power transmitting circuitry  (abstract, line 2; [0028], lines 9-10) comprises coils (212, Fig. 2; [0025] [0029]-[0031]), wherein the first portable electronic device (104, Fig. 1) and the second portable electronic device (104, Fig. 1) are used by a common user ([0085]-[0087] [0040]; each portable electronic device is registered with its identity and its user’s identity for billing), and wherein the first and second portable electronic devices (204-208, Fig. 2; [0028]) communicate via a wireless communications link ([0078] [0082] claim 7; [0039], lines 9-23 [0040], last 6 lines).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mishriki (U.S. 2017/0338684) and Gupta (U.S. 2018/0351387), as applied above in claims 3, in view of Villa-Real (U.S. 2016/0012445).
Regarding claim 7, Mishriki teaches the power transmitting device of claim 3, in view of Gupta, wherein the power receiving device (204-208, Fig. 2; [0028]) is a watch (506, Fig. 6, Table 1) of a user (user of 506 and 504, Fig. 6; [0038]; [0085]-[0087] [0040]; each portable electronic device is registered with its identity and its user’s identity for billing) and wherein the portable electronic device (104, Fig. 1) is a cellular telephone ([0083] [0085] [0086]), and 

Villa-Real teaches the watch (A, Fig. 35) and the cellular telephone (A, Fig. 35) are paired ([0486]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the watch and the cellular telephone are paired of Villa-Real’s into Mishriki’s, in view of Gupta’s, in order to provide an anti-loss forgetless alarm or alert message so that the user does not forget either of his devices ([0486).
Claims 6, 8, 11-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishriki (U.S. 2017/0338684) and Gupta (U.S. 2018/0351387), as applied above in claims 1, 3, 9 10, and 17, and further in view of Lee (U.S. 2016/0141893).
Regarding claim 6, Mishriki teaches the power transmitting device of claim 3, in view of Gupta. Mishriki does not explicitly teach wherein the battery has a capacity and wherein the battery charging settings include a maximum battery charge level setting for the battery of the power receiving device that is 85% of the capacity or less.
Lee teaches the battery (abstract) has a capacity ([0006], lines 1-6; capacity, Fig. 3B) and wherein the battery charging settings ([0094] [0118] [0135]) include a maximum battery charge level setting ([0135] [0094], lines 7-12; full charge setting for 100% SOC; [0118], lines 10-25, charged up to 90%-95% SOC based on pattern of usage [0011]) for the battery of the power receiving device that is 85% of the capacity or less ([0118], 
Regarding claim 8, Mishriki teaches the power transmitting device of claim 1, in view of Gupta, wherein the power receiving device (204-208, Fig. 2; [0028]) is a watch (506, Fig. 6, Table 1), wherein the portable electronic device (104, Fig. 1)  is a cellular telephone (504, Fig. 6; [0083] [0085] [0086]), and 
wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]) is configured to control the power transmitting circuitry ([0027], lines 9-11; [0028], lines 10-17) to charge the battery ([0025], lines 18-20; [0027], last 4 lines) in response to determining from the usage history ([0085], charging cycle, battery ages; [0087], charging/power usage) that the cellular telephone (104, Fig. 1, [0027] [0083] [0085] [0086]) has been taken to a location away from the watch (506, Fig. 6, Table 1).
Mishriki does not explicitly teach (charge the battery to) a charge state that is less than a maximum capacity of the battery (in response to determining from the usage history). 
Lee teaches charging the battery to a charge state ([0094], lines 7-12; full charge setting for 100% SOC; [0118], lines 10-25, charged up to 90%-95% SOC) that is less 
Regarding claim 11, Mishriki teaches the wireless power transmitting device of claim 10, in view of Gupta. Mishriki does not explicitly teach wherein the control circuitry is configured to adjust the battery charging setting based on user location information.
Lee teaches wherein the control circuitry ([0007], lines 1-3) is configured to adjust the battery charging setting ([0094], lines 7-12; full charge setting for 100% SOC; [0118], lines 10-25, charged up to 90%-95% SOC based on pattern of usage [0011]; [0135]) based on user location information ([0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control circuitry is configured to adjust the battery charging setting based on user location information of Lee’s into Mishriki’s, in view of Gupta’s, in order to optimize battery life (abstract, last 4 lines; [0011], last 3 lines; Lee).
Regarding claim 12, Mishriki teaches the wireless power transmitting device of claim 11, in view of Gupta,  and further in view of Lee, wherein the user location information ([0122]; Lee) comprises information ([0122]; Lee) gathered from satellite navigation system circuitry (GPS of smartphone; smartphone as user interface to manage and 
Regarding claim 14, Mishriki teaches the wireless power transmitting device of claim 9, in view of Gupta, wherein the battery charging setting ([0086], lines 7-14) comprises … Mishriki does not explicitly teach a maximum battery charge level. 
Lee teaches wherein the battery charging setting ([0094] [0018] [0135]) comprises a maximum battery charge level ([0135]; [0094], lines 7-12; full charge setting for 100% SOC; [0118], lines 10-25, charged up to 90%-95% SOC based on pattern of usage [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery charging setting comprises a maximum battery charge level of Lee’s into Mishriki’s, in view of Gupta’s, in order to optimize battery life (abstract, last 4 lines; [0011], last 3 lines; Lee).
Regarding claim 18, Mishriki teaches the battery charging system of claim 17, in view of Gupta, wherein the first portable electronic device (104, Fig. 1) includes the portable electronic device battery ([0025], lines 18-20) and wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is further configured to: control charging ([0038] [0040], last 6 lines, power controlled/transmitted) of the portable electronic device battery ([0025], lines 18-20) with the wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10) based on the  ([0087], lines 9-
Mishriki does not explicitly teach (control charging) based on information on a location of a user. 
Lee teaches control charging ([0007], lines 1-3) based on information on a location of a user ([0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control charging based on information on a location of a user of Lee’s into Mishriki’s, in view of Gupta’s, in order to optimize battery life (abstract, last 4 lines; [0011], last 3 lines; Lee).
Regarding claim 19, Mishriki teaches the battery charging system of claim 18, in view of Gupta,  and further in view of Lee, wherein the control circuitry (218 or 220+222+224, Fig. 2; [0033]-[0035]) is configured to: control charging ([0038] [0040], last 6 lines, power controlled/transmitted) of the portable electronic device battery ([0025], lines 18-20) with the wireless power transmitting circuitry (abstract, line 2; [0028], lines 9-10) based on usage history information ([0085], lines 12-17, charging cycle, battery ages; [0087], last 10 lines, charging/power usage) ([0011]; Lee) (or [0005, lines 1-12; Gupta) on usage of a third portable electronic device (104, Fig. 1).
Regarding claim 20, Mishriki teaches the battery charging system of claim 19, in view of Gupta, and further in view of Lee, wherein the third portable electronic device (104, 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosures: U.S. 2011/0279078, U.S. 2017/0217319, U.S. 2015/0066231, U.S. 9935501, U.S. 2016/0226299, U.S. 2015/0293580 and U.S. 2017/0168555
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 16, 2021